Title: From John Adams to John Davis, 26 February 1806
From: Adams, John
To: Davis, John



Dear Sir
Quincy Feb. 26. 1806

Inclosed are Mr Spauldings Bill of Mortality for Portsmouth for 1805 and a Letter from Mr Benjamin Henfrey to me a total stranger to his Name as well as Person. Please to communicate both these Papers to the Academy at their next meeting. I hope Something will be done to be communicated to the Public, if nothing Should be decided among the Candidates for Count R Præmium, as Soon as may be conveniently. I am, with / great Esteem Sir your humble / Servant

J. Adams